DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to describe the second sensor as being “mounted substantially within the interior gas space of the respirator” (claim 3).
Claim Objections
Claim(s) 3, 5-7, 9, and 14-19 is/are objected to because of the following informalities:
Claim 3, Ln. 2 recites “the interior gas space” which should read “an interior gas space”
Claim 5, Ln. 4 recites “around wearer's head” which should read “around the wearer's head”
Claim 6, Ln. 3 recites “a wearer’s” which should read “the wearer’s” following from the wearer introduced in claim 1
Claim 7, Ln. 3 recites “a wearer” which should read “the wearer” following from the wearer introduced in claim 1
Claim 9, Ln. 3 recites “between at least two electrodes” which should read “between the at least two electrodes” following the earlier recitation in the claim
Claim 14, Ln. 3 recites “a wearer” which should read “the wearer” following from the wearer introduced in claim 1
Claim 15, Ln. 1-2 recites “the first sensor and reader” which should read “the first sensor and the reader”
Claim 16, Ln. 1-2 recites “the first sensor and reader” which should read “the first sensor and the reader”
Claim 17, Ln. 1-2 recites “the first sensor and reader” which should read “the first sensor and the reader”
Claim 17, Ln. 2 recites “a wearer” which should read “the wearer” following from the wearer introduced in claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “configured to communicate with the sensor” in Ln. 8 which deems the claim indefinite. The claim has previously recited two sensors but the instant limitation uses the term “sensor” in singular. It is thus unclear what communication is being recited. As the subsequent limitation requires a comparison between values from the two sensors it appears the instant limitation must require communication with both sensors. For the purposes of examination the limitation will be interpreted as reading “configured to communicate with the first sensor and the second sensor”.
Claim 3 recites the limitation “the second sensor is mounted substantially within the interior gas space of the respirator” which deems the claim indefinite. The specification has only described the second sensor as located exteriorly of the respirator and the sole illustration of a two sensor embodiment Fig. 17 only illustrates that same positioning for second sensor 6100. It is thus unclear whether the claim includes a typographical error where the second sensor is intended as being mounted exteriorly of the respirator or whether applicant is truly intending the claim the second sensor as located interiorly of the respirator. It appears the former understanding is most accurate. However, as this is an original claim it will be examined as presented.
Claim 6 recites the limitation “such that the sensors do not interfere with a wearer's use of the respirator” in Ln. 2-3 which deems the claim indefinite. The phrasing “do not interfere with a wearer’s use” is a subjective evaluation which is merely qualitative in nature and fails to clearly identify the metes and bounds of the limitation (see MPEP 2173.05(g)). One of ordinary skill in the art would be left to question what it means to “not interfere” with use.
Claim 7 recites the limitation “such that the sensors do not alter the fit of the respirator on a wearer” in Ln. 2-3 which deems the claim indefinite. The phrasing “do not alter the fit of the respirator” is a subjective evaluation which is merely qualitative in nature and fails to clearly identify the metes and bounds of the limitation (see MPEP 2173.05(g)). Further, it would appear that the weight of the sensors must materially change the fit of the respirator on a wearer compared to the same respirator without sensors. One of ordinary skill in the art would be left to question what it means to “not alter the fit” for the wearer.
Claim 8 recites the limitation “the first sensor is in electrical communication with a sensing element” in Ln. 1-2 which deems the claim indefinite. The specification discusses the first sensor as including a sensing element. As the instant claim has recited the sensing element not as an element of the first sensor but independently from the first sensor it is unclear what sensing element outside of the first sensor the first sensor is supposed to be in electrical communication with. It appears the claim should be amended to recite the first sensor as comprising a sensing element. Further, the first sensor of claim 1 would be incomplete for performing its recited function if it does not include any means for sensing, which is understood to be the sensing element of the instant claim. Thus, the sensing element should not be recited distinctly from the first sensor.
Claim 9 recites the limitation “the sensing element” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 8, which provides the proper antecedent basis.
Claim 9 recites the limitation “the sensing element is configured to sense fluid-soluble particulate matter when a liquid layer is disposed in a gap between at least two electrodes on at least a part of the surface of the sensing element” in Ln. 1-3 which deems the claim indefinite. The phrasing “when a liquid layer is disposed” in the limitation is conditional language. However, the claim fails to identify any conditions relating to when the “when” would be satisfied. It is thus unclear if applicant is intending to positively recite a liquid layer of the sensing element, whether the liquid layer might begin to occur during operation of the method of claim 9, or some other possibility. It appears applicant should amend the claim to positively recite the liquid layer.
Claim 9 recites the limitation “the surface” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a surface”.
Claim 10 recites the limitation “configured to detect leakage of unfiltered air into the respirator” which deems the claim indefinite. The claim has not recited a filter which leaves it indefinite how to interpret the term “unfiltered”. Does the claim require a filter? Is the respirator of claim 1 itself performing an unclaimed filtering function? Or is there some other interpretation of “unfiltered air” which should be applied?
Claim 18 recites the limitation “is provided by human breath” in Ln. 1-2 which deems the claim indefinite. It is unclear whether the claim is merely intending to identify what types of constituents may occur in the liquid layer or whether the claim is intending to identify the wearer of claim 1 as a human providing breath into the liquid layer. The later interpretation appears most correct. For the purposes of examination the limitation will be interpreted as reading “is provided by a breath of the wearer”.
Claim 19 recites the limitation “is at least partially influenced by human breath” in Ln. 2 which deems the claim indefinite. It is unclear whether the claim is merely intending to identify what types of constituents may occur in the liquid layer or whether the claim is intending to identify the wearer of claim 1 as a human providing breath into the liquid layer. The later interpretation appears most correct. For the purposes of examination the limitation will be interpreted as reading “is at least partially influenced by a breath of the wearer”.
Claim 28 recites the limitation “A respiratory fit test system comprising a method according to claim 1” which deems the claim indefinite. The claim is recited as an apparatus but claims no structure, only claiming dependence to a method claim. A claim cannot accurately be recited as an apparatus without structure. Further, the claim is improper as it claims both an apparatus and a method in the same claim (MPEP 2173.05(p)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) is improper as it solely recites an apparatus which is a method and not a structure. The claim is thus improperly drawn to more than one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-17, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer et al. (U.S. Pub. 2020/0269076).
Regarding claim 1, Farmer discloses a fit testing method (Abstract; e.g. Figs. 11-13) comprising: providing a respirator (Fig. 11 #730; ¶¶0049, 0051) donned by a wearer (worn during fit test); providing a first sensor (Fig. 11 #706A; ¶¶0047-0049), wherein the sensor is configured to monitor a particulate concentration parameter within the respirator (Figs. 12A-12C “Sensor 1 (Inside Mask)”; ¶¶0044, 0052), wherein the first sensor is attached to the respirator such that the weight of the first sensor is supported by the respirator (¶0059 – “the tube connecting the mask to the wearable monitor is eliminated by attaching the monitor directly to the mask”); providing a second sensor (Fig. 11 #706B; ¶¶0047-0049) configured to monitor a particulate concentration parameter outside the respirator (Figs. 12A-12C “Sensor 2 (Outside Mask)”; ¶¶0044, 0049, 0052); and providing a reader (Figs. 12A-12C; ¶0052) configured to communicate with the first sensor and the second sensor, wherein the reader is configured to provide a respirator fit parameter based on a comparison of the particulate concentration parameter within the respirator to the particulate concentration parameter outside the respirator (Figs. 12A-12C “Fit Factor (Outside/Inside)”; ¶0052).
The instant claim is afforded an effective filing date of 31 Aug 2018 based upon the particular recitation of the two sensors.
Regarding claim 8, Farmer discloses the first sensor (e.g. Fig. 1 #10; ¶0037) is in electrical communication with a sensing element (Fig. 1 causing output of #34; ¶0037) and is configured to sense a change in an electrical property of the sensing element (Fig. 1 #34 is provided downstream while still evaluated within #10).
Regarding claim 10, Farmer discloses the first sensor is configured to detect leakage of unfiltered air into the respirator (¶¶0004, 0006, 0008, 0055, 0058). The claim does not recite an active step.
Regarding claim 11, Farmer discloses the sensing element is in removable communication with the first sensor. Optical sensor 10 is in communication with the sensing element cited in claim 8 above and could be disassembled to remove individually any or all components of optical sensor 10, even if by destructive means. The claim does not recite an active step and also does not require the sensing element to be replaced following potential removal.
Regarding claim 12, Farmer discloses the first sensor communicates with the reader about one or more constituents of a gas or aerosol within the respirator (e.g. as shown as “Value” of “Sensor 1” in Figs. 12A-12C & 18A; ¶¶0008-0009, 0058).
Regarding claim 13, Farmer discloses the first sensor communicates with the reader about physical properties related to a gas within the respirator (e.g. ¶0009 – measurements based on particle size).
Regarding claim 14, Farmer discloses the first and second sensors communicate with the reader about parameters used to assess physiological conditions of the wearer of the respirator (e.g. Figs. 12A-12C & 15A-15B).
Regarding claim 15, Farmer discloses the first sensor and the reader communicate with one another about one or more constituents of a gas or aerosol within the respirator (e.g. as shown as “Value” of “Sensor 1” in Figs. 12A-12C & 18A; ¶¶0008-0009, 0058). The claim is not understood to require two-way communication as the communication of a first element to a second element may be considered to provide communication between the two elements (i.e. “with one another”) under broadest reasonable interpretation.
Regarding claim 16, Farmer discloses the first sensor and the reader communicate with one another about physical properties related to a gas within the respirator (e.g. ¶0009 – measurements based on particle size). The claim is not understood to require two-way communication as the communication of a first element to a second element may be considered to provide communication between the two elements (i.e. “with one another”) under broadest reasonable interpretation.
Regarding claim 17, Farmer discloses the first sensor and the reader communicate parameters used to assess performance of exercises by the wearer of the respirator (e.g. Fig. 18A; ¶0058). The claim is not understood to require two-way communication as the communication of a first element to a second element may be considered to provide communication between the two elements (i.e. “with one another”) under broadest reasonable interpretation.
Regarding claim 28, Farmer discloses a respiratory fit test system (Figs. 11-12C; ¶¶0048-0052, 0059) comprising a method according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (U.S. Pub. 2020/0269076).
Regarding claim 2, Farmer fails to explicitly disclose the first sensor is mounted substantially on an exterior surface of the respirator.
However, Farmer discusses that monitor [700] can be attached directly to the mask (¶0052). One of ordinary skill in the art both considering Fig. 11 and recognizing that sensor 706B of monitor 700 is intended to collect ambient air outside the mask (¶0049) would have considered it prima facie obvious for the directly attaching of monitor 700 to the mask to occur on an exterior surface of the mask as opposed to an interior surface.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Farmer the first sensor is mounted substantially on an exterior surface of the respirator in order to specify a particular surface of the mask for direct attaching of monitor 700 which will allow sensor 706B to still perform its intended function of collecting ambient air outside the mask.
Regarding claim 4, Farmer fails to disclose providing an aerosol generator with a known aerosol output parameter.
However, Farmer teaches that a known fit testing method involves providing a constant concentration of aerosol outside the respirator (¶0005). One having ordinary skill in the art would thus have considered it prima facie obvious to have applied known techniques for fit testing when considering how to alternatively implement the teachings of Farmer.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Farmer providing an aerosol generator with a known aerosol output parameter based upon the teaching in Farmer that a known fit testing technique provides a constant concentration of aerosol outside the respirator.
Regarding claim 5, Farmer teaches the invention as modified above and further teaches providing an enclosure that is physically supported around the wearer's head (¶0005), wherein the aerosol generator delivers aerosol with the known aerosol output parameter that is at least partially contained within the enclosure around the wearer's head (¶0005). The phrasing “physically supported” is only understood to require that the wearer’s head is located somewhere within the enclosure.
Regarding claim 6, Farmer fails to explicitly disclose sizes of the first and second sensor and weights of the first and second sensor are selected such that the sensors do not interfere with the wearer's use of the respirator.
However, as Farmer teaches that monitor [700] can be attached directly to the mask (¶0052) one of ordinary skill in the art would have considered it prima facie obvious to size and weight monitor 700 in Farmer in such a manner that use of the mask was not impeded.
Regarding claim 7, Farmer fails to explicitly disclose sizes of the first and second sensor and weights of the first and second sensor are selected such that the sensors do not alter the fit of the respirator on the wearer.
However, as Farmer teaches that monitor [700] can be attached directly to the mask (¶0052) one of ordinary skill in the art would have considered it prima facie obvious to size and weight monitor 700 in Farmer in such a manner that the fit of the mask was not meaningfully altered.
Allowable Subject Matter
Claim(s) 3, 9, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Farmer fails to teach or suggest the second sensor is mounted substantially within the interior gas space of the respirator. There is no teaching or suggestion in Farmer that module 700 would be located interiorly of the mask. It is noted that the term “mounted” implies a form of secured connection which rises above the level of a mere capability that the second sensor could be placed to lay within the interior of the respirator.
Another prior art of particular relevance to claim 1 is Lo et al. (WO Pub. 2019/172853 A1). While in Figs. 6A-6D Lo teaches separate sensors 32A, 32B there is only teaching in Lo of sensor array 30, which is part of active venting system 10, as being located outside of an interior gas space of face mask 20 (e.g. Figs. 5A-5B).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have mounted the second sensor which monitors particulate concentration outside the respirator at a location within an interior gas space of the respirator without improper hindsight reasoning.
Regarding claim 9, Farmer fails to teach or suggest the sensing element is configured to sense fluid-soluble particulate matter when a liquid layer is disposed in a gap between at least two electrodes on at least a part of the surface of the sensing element, wherein a fluid ionizable particle may at least partially dissolve and may at least partially ionize in the liquid layer, resulting in a change in an electrical property between the at least two electrodes of the sensing element. Farmer has no consideration of sensing a liquid layer between at least two electrodes. Rather, Farmer exclusively uses a light scattering technique (Fig. 1) which is fully different from the sensing requirements of the instant claim.
Another prior art of particular relevance to claim 1 is Lo et al. (WO Pub. 2019/172853 A1; Figs. 5A-6D). Lo similarly only teaches an optical detection technique (¶0005).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have switching the sensing element of prior art readable toward the overall requirements of the instant claim to have specifically used the type of sensing element required by the instant claim without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785